Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 7 and 8, the claims require the resin layer is formed by applying the composition. It is not clear based on the claim what the composition is to be applied to. For the purpose of examination, examiner will consider the composition to be applied to the metal foil.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 7-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Masahiro et al (JP 2015-113483) in view of Kenji et al (JP 4-99288).
Regarding claim 1, Masahiro teaches a perforated metal substrate and a method of making (abstract). The method includes applying a photosensitive resist to both faces of a 25-80µm thick metal substrate made of stainless steel, titanium, titanium alloy, nickel, nickel alloy, invar material, niobium, tantalum, zirconium, cobalt alloy, chromium alloy, molybdenum alloy, tungsten or the like. One surface of the resist layer is exposed to light and developed; the metal substrate is etched to form through holes therein; and the resist layer is removed (0012, 0021-0026, figures 4 and 5). 

Kenji teaches that a metal roll having recesses therein is manufactured by mixing a photoresist with particles such as spheres and applying the mixture to one main surface of a metal roll to form a layer which is exposed to light and developed so that the photoresist only remains in places where it is present between the particles and the metal roll. During the development or etching step, the particles are removed, the metal roll is etched, and recesses are formed in the metal roll, and the photoresist is removed. The particles are taught to be made of the same metal as the metal that is etched, or a metal that is readily etched by the same etchant (pgs 2-4, figures 1-4). Kenji teaches this method allows for sharp projections or recession areas of desired height can be formed and the metal is uniformly roughened all over the required surface area (abstract).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to utilize the particles with the metal foil as in Kenji with the invention of Masahiro in order to allow for sharp projections or recession areas of desired height being formed and the metal is uniformly roughened all over the required surface area.
Regarding claim 2, Kenji teaches the photoresist layer, subsequent to the developing step, is formed between the particles and the metal roll (pgs 2-4, figures 1-4).
Kenji does not explicitly teach formula 1 being satisfied wherein the thickness of the resin layer is less than the average particle diameter.
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to recognize that as the photoresist layer is formed between the particles and the metal roll, the thickness of the photoresist layer would be less than the particle diameter.

Regarding claim 4, Masahiro teaches a perforated metal substrate and a method of making (abstract). The method includes applying a photosensitive resist to both faces of a 25-80µm thick metal substrate made of stainless steel, titanium, titanium alloy, nickel, nickel alloy, invar material, niobium, tantalum, zirconium, cobalt alloy, chromium alloy, molybdenum alloy, tungsten or the like. One surface of the resist layer is exposed to light and developed; the metal substrate is etched to form through holes therein; and the resist layer is removed (0012, 0021-0026, figures 4 and 5). 
Masahiro does not explicitly teach the particles with the foil. 
Kenji teaches that a metal roll having recesses therein is manufactured by mixing a photoresist with particles such as spheres and applying the mixture to one main surface of a metal roll to form a layer which is exposed to light and developed so that the photoresist only remains in places where it is present between the particles and the metal roll. During the development or etching step, the particles are removed, the metal roll is etched, and recesses are formed in the metal roll, and the photoresist is removed. The particles are taught to be made of the same metal as the metal that is etched, or a metal that is readily etched by the same etchant (pgs 2-4, figures 1-4). Kenji teaches this method allows for sharp projections or recession areas of desired height can be formed and the metal is uniformly roughened all over the required surface area (abstract).

Regarding claim 5, Kenji teaches the photoresist layer, subsequent to the developing step, is formed between the particles and the metal roll (pgs 2-4, figures 1-4).
Kenji does not explicitly teach formula 2 being satisfied wherein the thickness of the resin layer is less than the average particle diameter.
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to recognize that as the photoresist layer is formed between the particles and the metal roll, the thickness of the photoresist layer would be less than the particle diameter.
Regarding claim 7, Masahiro teaches a perforated metal substrate and a method of making (abstract). The method includes applying a photosensitive resist to both faces of a 25-80µm thick metal substrate (0012, 0021-0026, figures 4 and 5).
Regarding claim 8, Masahiro teaches a perforated metal substrate and a method of making (abstract). The method includes applying a photosensitive resist to both faces of a 25-80µm thick metal substrate (0012, 0021-0026, figures 4 and 5).
Regarding claim 9, Masahiro and Kenji teach the material as discussed above.
Neither explicitly teaches the material for the polymer component of the resin. 
However, it would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to utilize a commonly known photoresist material such as phenolic resins, acrylic resins, and polyimide-based resins without undue experimentation and with a reasonable expectation of success.
Regarding claim 10, Masahiro and Kenji teach the material as discussed above.
Neither explicitly teaches the material for the polymer component of the resin. 
However, it would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to utilize a commonly known photoresist material 
Regarding claim 11, Masahiro and Kenji teach the material as discussed above
Neither explicitly teaches the thickness of the resin layer.
However, it would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to utilize an optimal thickness for the resin layer depending upon the desired results without undue experimentation and with a reasonable expectation of success.
Regarding claim 12, Masahiro and Kenji teach the material as discussed above
Neither explicitly teaches the thickness of the resin layer.
However, it would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to utilize an optimal thickness for the resin layer depending upon the desired results without undue experimentation and with a reasonable expectation of success.
Regarding claim 13, Masahiro and Kenji teach the material as discussed above
Neither explicitly teaches the average particle diameter of the metal particles as claimed.
However, it would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to utilize an optimal average particle diameter for the metal particles depending upon the desired results without undue experimentation and with a reasonable expectation of success.
Regarding claim 14, Masahiro and Kenji teach the material as discussed above

However, it would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to utilize an optimal average particle diameter for the metal particles depending upon the desired results without undue experimentation and with a reasonable expectation of success.
Regarding claim 15, Masahiro and Kenji teach the material as discussed above
Neither explicitly teaches the specific gravity of the metal particle as claimed.
However, it would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to utilize an optimal specific gravity of the metal particles as claimed depending upon the desired results without undue experimentation and with a reasonable expectation of success.
Regarding claim 16, Masahiro and Kenji teach the material as discussed above
Neither explicitly teaches the specific gravity of the metal particle as claimed.
However, it would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to utilize an optimal specific gravity of the metal particles as claimed depending upon the desired results without undue experimentation and with a reasonable expectation of success.
Regarding claim 17, Masahiro and Kenji teach the material as discussed above
Neither explicitly teaches the specific gravity of the metal particle and resin as claimed.
However, it would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to utilize an optimal specific gravity of the metal 
Regarding claim 18, Masahiro and Kenji teach the material as discussed above
Neither explicitly teaches the specific gravity of the metal particle and resin as claimed.
However, it would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to utilize an optimal specific gravity of the metal particles and resin as claimed depending upon the desired results without undue experimentation and with a reasonable expectation of success.
Regarding claim 19, Masahiro teaches a perforated metal substrate and a method of making (abstract). The method includes applying a photosensitive resist to both faces of a 25-80µm thick metal substrate made of stainless steel, titanium, titanium alloy, nickel, nickel alloy, invar material, niobium, tantalum, zirconium, cobalt alloy, chromium alloy, molybdenum alloy, tungsten or the like (0012, 0021-0026, figures 4 and 5).
Regarding claim 20, Masahiro teaches a perforated metal substrate and a method of making (abstract). The method includes applying a photosensitive resist to both faces of a 25-80µm thick metal substrate One surface of the resist layer is exposed to light and developed; the metal substrate is etched to form through holes therein; and the resist layer is removed (0012, 0021-0026, figures 4 and 5).  The photoresist layer is applied to both surfaces of the metal substrate. The surface which is not developed via the light is considered to be the opposite principal surface and is considered to constitute the protective layer as claimed. 

Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the closest prior art is considered to be Masahiro et al (JP 2015-113483) in view of Kenji et al (JP 4-99288).
Masahiro and Kenji teach the method as discussed above.
Neither explicitly teaches nor renders obvious the particle removal step wherein the particles are removed by rubbing the surface of the resin layer in which the particles are at least partially embedded while the surface of the resin layer is immersed in a solvent.

Conclusion




Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH A SLIFKA whose telephone number is (571)270-5838.  The examiner can normally be reached on Monday-Friday 9am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SARAH A. SLIFKA/Primary Examiner, Art Unit 1796                                                                                                                                                                                                        August 4, 2021